UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A TQuarterly Report under Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended March 31, 2008 Or £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to Commission File Number 0-7406 PrimeEnergy Corporation (Exact name of registrant as specified in its charter) Delaware 84-0637348 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) One Landmark Square, Stamford, Connecticut06901 (Address of principal executive offices) (203) 358-5700 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings required for the past 90 days. Yes TNo £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12-B of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T (Do not check if smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T The number of shares outstanding of each class of the Registrant's Common Stock as of May 12, 2008 was: Common Stock, $0.10 par value, 3,058,979 shares. PrimeEnergy Corporation Index to Form 10-Q March 31, Part I - Financial Information Item 1. Financial Statements (restated) Consolidated Balance Sheets – March 31, 2008 and December 31, 2007 3-4 Consolidated Statements of Operations for the three months endedMarch 31, 2008 and 2007 5 Consolidated Statement of Stockholders' Equity for the Three Months Ended March 31, 2008 and for the year ended December 31, 2007 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operation 31-33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Part II -Other Information Item 1. Legal Proceedings 35 Item 2. Changes in Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits And Reports On Form 8-K 35 Signatures 36 2 Index EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the “Form 10-Q/A”) amends the Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 filed by PrimeEnergy Corporation (the “Company”), originally filed with the Securities and Exchange Commission on May 15, 2008. The Form 10-Q/A includes amended and restated consolidated financial statements and related financial information for the year ended December 31, 2007 and the quarters ended March 31, 2008 and 2007. This information is disclosed in Note 2 to the consolidated financial statements. The restatement provides detail of the change in accounting method from proportionate consolidation of partnerships that the Company controls to the full consolidation method and the change in the basis of a partnership in which the Company acquired a twenty percent non-controlling interest in The following items are included in this amendment: PART I - ITEM 1. Financial Statements ITEM 2.
